Case 15-20257        Doc 33     Filed 03/20/19     Entered 03/20/19 13:11:54          Desc         Page 1
                                                  of 4




                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In re:                                                      Case No. 15-20257
         Felisetas Parker

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/10/2015.

         2) The plan was confirmed on 10/16/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 01/10/2019.

         6) Number of months from filing to last payment: 43.

         7) Number of months case was pending: 45.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $4,425.00.

         10) Amount of unsecured claims discharged without payment: $22,190.75.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-20257        Doc 33      Filed 03/20/19    Entered 03/20/19 13:11:54                 Desc         Page 2
                                                  of 4



 Receipts:

         Total paid by or on behalf of the debtor             $17,200.00
         Less amount refunded to debtor                          $400.00

 NET RECEIPTS:                                                                                   $16,800.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $4,000.00
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                        $854.80
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,854.80

 Attorney fees paid and disclosed by debtor:                    $0.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal      Int.
 Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
 ADVENTIST HOSPITAL              Unsecured            NA         233.85           233.85        118.72        0.00
 CITY OF CHICAGO DEPT OF FINANCE Unsecured      2,100.00       2,047.20         2,047.20      1,039.28        0.00
 ILLINOIS DEPT OF REVENUE        Unsecured           0.00        329.09           329.09        167.07        0.00
 ILLINOIS DEPT OF REVENUE        Priority       2,616.00       2,298.73         2,298.73      2,298.73        0.00
 INTERNAL REVENUE SERVICE        Priority          463.00        460.37           460.37        460.37        0.00
 INTERNAL REVENUE SERVICE        Unsecured            NA           4.99             4.99           2.53       0.00
 KAHUNA PAYMENT SOLUTIONS        Secured             0.00         60.00            60.00          60.00       0.00
 KAHUNA PAYMENT SOLUTIONS        Unsecured           0.00           NA               NA            0.00       0.00
 SANTANDER CONSUMER USA          Secured        5,450.00       5,250.00         5,250.00      5,250.00     359.19
 SANTANDER CONSUMER USA          Unsecured            NA       4,312.53         4,312.53      2,189.31        0.00
 ALLSTATE INSURANCE/DUPAGE COU Unsecured        6,170.00            NA               NA            0.00       0.00
 ATG CREDIT LLC                  Unsecured         161.00           NA               NA            0.00       0.00
 COMCAST                         Unsecured         158.00           NA               NA            0.00       0.00
 COMED/IC SYSTEM INC             Unsecured         289.00           NA               NA            0.00       0.00
 IL DEPT OF HUMAN SERVICES       Unsecured         305.00           NA               NA            0.00       0.00
 ILLINOIS COLLECTION SE          Unsecured         143.00           NA               NA            0.00       0.00
 ILLINOIS COLLECTION SE          Unsecured          64.00           NA               NA            0.00       0.00
 ILLINOIS COLLECTION SE          Unsecured         912.00           NA               NA            0.00       0.00
 MBB                             Unsecured          65.00           NA               NA            0.00       0.00
 MBB                             Unsecured         444.00           NA               NA            0.00       0.00
 MBB                             Unsecured      1,029.00            NA               NA            0.00       0.00
 MERCHANTS CREDIT GUIDE          Unsecured         226.00           NA               NA            0.00       0.00
 MERCHANTS CREDIT GUIDE          Unsecured          63.00           NA               NA            0.00       0.00
 MERCHANTS CREDIT GUIDE          Unsecured         161.00           NA               NA            0.00       0.00
 MERCHANTS CREDIT GUIDE          Unsecured         167.00           NA               NA            0.00       0.00
 MERCHANTS CREDIT GUIDE          Unsecured         160.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 15-20257      Doc 33   Filed 03/20/19    Entered 03/20/19 13:11:54              Desc         Page 3
                                             of 4



 Scheduled Creditors:
 Creditor                                 Claim         Claim        Claim         Principal      Int.
 Name                          Class    Scheduled      Asserted     Allowed          Paid         Paid
 MERCHANTS CREDIT GUIDE     Unsecured         217.00           NA             NA           0.00       0.00
 MERCHANTS CREDIT GUIDE     Unsecured         146.00           NA             NA           0.00       0.00
 MERCHANTS CREDIT GUIDE     Unsecured         138.00           NA             NA           0.00       0.00
 MERCHANTS CREDIT GUIDE     Unsecured         114.00           NA             NA           0.00       0.00
 MERCHANTS CREDIT GUIDE     Unsecured         295.00           NA             NA           0.00       0.00
 MERCHANTS CREDIT GUIDE     Unsecured         431.00           NA             NA           0.00       0.00
 MERCHANTS CREDIT GUIDE     Unsecured         151.00           NA             NA           0.00       0.00
 MERCHANTS CREDIT GUIDE     Unsecured         295.00           NA             NA           0.00       0.00
 MERCHANTS CREDIT GUIDE     Unsecured         151.00           NA             NA           0.00       0.00
 MERCHANTS CREDIT GUIDE     Unsecured         151.00           NA             NA           0.00       0.00
 MERCHANTS CREDIT GUIDE     Unsecured         151.00           NA             NA           0.00       0.00
 MERCHANTS CREDIT GUIDE     Unsecured         151.00           NA             NA           0.00       0.00
 MERCHANTS CREDIT GUIDE     Unsecured         151.00           NA             NA           0.00       0.00
 MERCHANTS CREDIT GUIDE     Unsecured         151.00           NA             NA           0.00       0.00
 MERCHANTS CREDIT GUIDE     Unsecured         151.00           NA             NA           0.00       0.00
 MERCHANTS CREDIT GUIDE     Unsecured         151.00           NA             NA           0.00       0.00
 MERCHANTS CREDIT GUIDE     Unsecured         155.00           NA             NA           0.00       0.00
 MERCHANTS CREDIT GUIDE     Unsecured         229.00           NA             NA           0.00       0.00
 MERCHANTS CREDIT GUIDE     Unsecured         229.00           NA             NA           0.00       0.00
 MERCHANTS CREDIT GUIDE     Unsecured         499.00           NA             NA           0.00       0.00
 MERCHANTS CREDIT GUIDE     Unsecured         229.00           NA             NA           0.00       0.00
 MERCHANTS CREDIT GUIDE     Unsecured          94.00           NA             NA           0.00       0.00
 MERCHANTS CREDIT GUIDE     Unsecured         135.00           NA             NA           0.00       0.00
 MERCHANTS CREDIT GUIDE     Unsecured         375.00           NA             NA           0.00       0.00
 MERCHANTS CREDIT GUIDE     Unsecured         307.00           NA             NA           0.00       0.00
 MERCHANTS CREDIT GUIDE     Unsecured         229.00           NA             NA           0.00       0.00
 NIKO CREDIT SERVICES       Unsecured         670.00           NA             NA           0.00       0.00
 ACCEPTANCE NOW             Unsecured      2,117.00            NA             NA           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-20257        Doc 33      Filed 03/20/19     Entered 03/20/19 13:11:54             Desc     Page 4
                                                   of 4



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $5,250.00          $5,250.00           $359.19
       All Other Secured                                     $60.00             $60.00             $0.00
 TOTAL SECURED:                                           $5,310.00          $5,310.00           $359.19

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $2,759.10          $2,759.10              $0.00
 TOTAL PRIORITY:                                          $2,759.10          $2,759.10              $0.00

 GENERAL UNSECURED PAYMENTS:                              $6,927.66          $3,516.91              $0.00


 Disbursements:

         Expenses of Administration                             $4,854.80
         Disbursements to Creditors                            $11,945.20

 TOTAL DISBURSEMENTS :                                                                     $16,800.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/20/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
